DETAILED ACTION
Claims 1-20 are pending. 
This action is in response to the amendment filed 6/6/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
  					Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s arguments necessitated the new grounds for rejection, this action has been made Non- Final.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6,9,10,13,16-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reitman (US 2847025). 
 	Regarding claim 1, Reitman discloses a “livestock waterer valve system” comprising: 
(a) a valve housing (16, see Fig. 1-3) configured to be affixed to a water reservoir (the housing is capable of being affixed to a water reservoir, (col.5,lns.52-62, “open container is considered as a reservoir) and to receive water from a water supply (S), the valve housing including an orifice (within 24) through which water exits the valve housing; 
(b) a plunger (32-35) coupled to the valve housing and movable vertically between a plunger closed position in which the plunger is in sealing contact with the orifice (see Fig. 3) and a plunger open position in which the plunger is not in sealing contact with the orifice (see Fig. 1, 2,); 
(c) a cam (30,36-38) pivotably coupled to the valve housing and  comprising a cam contact surface with a curved portion (38) and a flat portion (37), the cam being configured to pivot about a pivot axis (the axis through 28) between a cam closed position in which an upward force (see Fig. 2) of the cam causes the cam contact surface presses the plunger into the plunger closed position and a cam open position in which the cam allows the plunger to move to the plunger open position (the positions shown in Figures Fig1,3), the curved portion and flat portion of the cam contact surface contacting the plunger (as the cam transitions from Figure 1 to figure 2, the curved and flat portions contact the plunger); 
(d) a float arm (42) having a first end (the left upper end of 42, in Fig. 1) coupled to the cam and a second end (the lower end of 42 nearest 41); and (e) a float component (41) coupled to the second end of the float arm, the float component having a generally flat bottom surface (the flat surface of the float nearest 42) configured to float on water in the water reservoir, with vertical movement of the float component causing the float arm to pivot the cam between the cam closed position and the cam open position.  
 	With regard to the preamble directed to a livestock waterer valve system, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.

 	
    PNG
    media_image1.png
    439
    466
    media_image1.png
    Greyscale

	Regarding claim 2, Reitman discloses the valve housing includes: (i) an elbow (17) that orients the orifice downwardly when the valve housing is affixed to the water reservoir, and (ii) a plunger seat (27) configured to guide vertical movement of the plunger when the valve housing is affixed to the water reservoir.

 	Regarding claim 4, Reitman discloses the valve housing further includes a petcock valve port (the opening in 26).    
 	
 	Regarding claim 6, Reitman discloses the plunger has a plunger contact surface (the lowest surface of 33, see Fig. 1-3) with a first width (the width of 33), the cam contact surface (the top surface of 43 contacting 33) contacts the plunger contact surface when pressing the plunger, and the cam contact surface has a second width (the width of the 43, see Fig 2) that is greater than half the first width as shown in Figure 2.  
 	Regarding claim 9, Reitman discloses a pivot pin (the pin at 28) pivotably coupling the cam to the valve housing, the pivot pin including a pivot pin handle (the rounded leftmost end of the pin 28, in Fig.2) configured to permit the pivot pin to be removed from the cam and the valve housing.  
 	Regarding claim 10, Reitman discloses a float arm pin (44) coupling the float arm to the cam, the float arm pin including a float arm pin handle (threaded nut 47) configured to permit the float arm pin to be removed from the float arm and the cam. 

 	Regarding method claim 13, the device shown by Reitman will perform the methods as recited in claim 13, during normal operational use of the device. 

 	Regarding claim 16, Reitman discloses a livestock waterer comprising: 
(a) a water reservoir (“open container”, col.5,lns.52-62); 
(b) a water supply (S, Fig.1), and 
(c) a valve system (see Figures 1-3) that comprises: 
(a) a valve housing (16, see Fig. 1-3) configured to be affixed to a water reservoir (the housing is capable of being affixed to a water reservoir, (col.5,lns.52-62, “open container is considered as a reservoir) and to receive water from a water supply (S), the valve housing including an orifice (within 24) through which water exits the valve housing; 
(b) a plunger (32-35) coupled to the valve housing and movable vertically between a plunger closed position in which the plunger is in sealing contact with the orifice (see Fig. 3) and a plunger open position in which the plunger is not in sealing contact with the orifice (see Fig. 1, 2,); 
(c) a cam (30,36-38) pivotably coupled to the valve housing and  comprising a cam contact surface with a curved portion (38) and a flat portion (37), the cam being configured to pivot about a pivot axis (the axis through 28) between a cam closed position in which an upward force (see Fig. 2) of the cam causes the cam contact surface presses the plunger into the plunger closed position and a cam open position in which the cam allows the plunger to move to the plunger open position (the positions shown in Figures Fig1,3), the curved portion and flat portion of the cam contact surface contacting the plunger (as the cam transitions from Figure 1 to figure 2, the curved and flat portions contact the plunger); 
(d) a float arm (42) having a first end (the left upper end of 42, in Fig. 1) coupled to the cam and a second end (the lower end of 42 nearest 41); and (e) a float component (41) coupled to the second end of the float arm, the float component having a generally flat bottom surface (the flat surface of the float nearest 42) configured to float on water in the water reservoir, with vertical movement of the float component causing the float arm to pivot the cam between the cam closed position and the cam open position.  
With regard to the preamble directed to a livestock waterer, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 16 does not rely on the preamble for completeness.

 	Regarding claim 17, Reitman discloses the valve housing further includes a petcock valve port (the opening in 26).  
 	Regarding claim 18, Reitman discloses the plunger has a plunger contact surface (the lowest surface of 33, see Fig. 1-3) with a first width (the width of 33), the cam contact surface (the top surface of 43 contacting 33) contacts the plunger contact surface when pressing the plunger, and the cam contact surface has a second width (the width of the 43, see Fig 2) that is greater than half the first width as shown in Figure 2.  

	Regarding claim 20, Reitman discloses a pivot pin (the pin at 28) pivotably coupling the cam to the valve housing, the pivot pin including a pivot pin handle (the rounded leftmost end of the pin 28, in Fig.2) configured to permit the pivot pin to be removed from the cam and the valve housing, and a float arm pin (44) coupling the float arm to the cam, the float arm pin including a float arm pin handle (threaded nut 47) configured to permit the float arm pin to be removed from the float arm and the cam. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reitman ‘025 in view of Chan (US6910499).
 	Regarding claim 3, Reitman discloses all of the features of the claimed device but is silent to having the plunger seat includes first and second side spouts configured to deflect water exiting the orifice and contacting the plunger out to opposing sides of the plunger and the cam.
 	Chan discloses the plunger seat includes first and second side spouts (22, fig. 2)  configured to deflect water exiting the orifice and contacting the plunger out to opposing sides of the plunger and the cam.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ first and second side spouts as taught by Chan into the device of Reitman, to have the plunger seat includes first and second side spouts configured to deflect water exiting the orifice and contacting the plunger out to opposing sides of the plunger and the cam, in order to provide for additional exit flow holes which provide more flow area to permit faster filling of the tank. 
 	Regarding method claim 14, the combined device of Reitman and Chan will perform the methods as recited in claim 14, during normal operational use of the device. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitman ‘025  in view of Zakka (US 3746305).
 	Regarding claim 5, Reitman, discloses that the plunger comprises a casing (34,col.2,lns 42-52) and an elastomeric insert (5 is rubber, based on cross-hatching symbol in Fig 3) encased by the casing, however is silent to having the casing includes a notch configured to facilitate removal of the elastomeric insert.  
 	Zakka teaches the use of notches 70.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ notches as taught by Zakka into the device of Reitman to have the casing includes a notch configured to facilitate removal of the elastomeric insert, in order to easily remove the ring from its normal position (Zakka, col. 1, lns. 55-60). 	




Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reitman ‘025 in view of Jobe et al. (US 7647938).
 	Regarding claim 7, Reitman discloses a float arm 42 however, is silent to having the float arm comprises first and second opposed side rails and one or more support members that span between the first and second opposed side rails.  
 	Jobe et al. teaches the use float arm (7) that comprises first and second opposed side rails and one or more support members that span between the first and second opposed side rails (figures 1a,b and 2 disclose two opposite side rails along the length of 7 and one or more support members being the thickness of material between the rails).
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the float arm section as taught by Jobe et al. for the float arm of the device of Reitman to have the float arm comprises first and second opposed side rails and one or more support members that span between the first and second opposed side rails, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. The float arm would yield the predictable result of translating the motion of the float to the cam in Reitman to therefore move the plunger.
 	Regarding method claim 19, the device shown by Reitman combined with Jobe et al. will perform the methods as recited in claim 19, during normal operational use of the device. 
 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitman ’025 in view of 3/4" Cattle Valve & Float Configurations, Ritchie Parts Index, as supplied by applicant (Herein after referred to as Ritchie).
 	 Regarding claim 8, Reitman discloses a valve connector (C, in Fig. 1) configured to be coupled to the valve housing, although is silent to having a bracket that includes an elbow fitting  configured to be coupled to a vertically oriented water hose, a clamp configured to be coupled to an upper edge of the water reservoir.
 	Ritchie discloses a bracket (the components at 11, in a similar manner to applicant’s bracket in Figure 6 of the instant application) that includes an elbow fitting (the part pointed to by arrow 11) configured to be coupled to a vertically oriented water hose, a clamp (the square part at 11) configured to be coupled to an upper edge of the water reservoir.
 
    PNG
    media_image2.png
    380
    548
    media_image2.png
    Greyscale

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a bracket having an elbow fitting and clamp and  as taught by Ritchie, in order to properly align the supply connection to the incoming inlet. 
  	
 	Claims 11,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reitman ‘025 in view of Gray (US 812337).
 	Regarding claims 11 and 12, Reitman discloses all of the features of the claimed invention, although is silent to having an adjuster configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam, wherein the adjuster comprises a screw threadedly coupled to the cam and pressed against the float arm.
 	Gray teaches the use of an adjuster (o) configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam, wherein the adjuster comprises a screw threadedly (the thread shown at the lead line of “o”) coupled to the cam and pressed against the float arm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a threaded adjuster as taught by Gray into the device of Reitman, to have an adjuster configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam, wherein the adjuster comprises a screw threadedly coupled to the cam and pressed against the float arm, in order to limit the movement of the device to determine the maximum degree of opening of the valve (Gray, page 1, lns. 55-60). 	
 	Regarding method claim 15, the device shown by Reitman combined with Gray will perform the methods as recited in claim 15, during normal operational use of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753